Title: Proposed Public Statement on Edmond Charles Genet, [ca. 16 December 1793]
From: Jefferson, Thomas
To: 



[ca. 16 Dec. 1793]

A Question whether Mr. G. has threatened to appeal from the Pr. to the people of the US. has excited considerable attention, has been thought worthy of calling forth the evidence of the highest officers of the government and to justify the disclosure of the private consultations of the Exve. The performance of an official duty having connected me with the matter in question, I have been vouched in affirmation of the charge. It is with much regret that I find my self made use of for any thing in so disagreeable an altercation, but considering it’s present ground, silence on my part might beget surmises which would not be just. I had conversations on Sunday the 7th. of July with Mr. Genet and Mr. Dallas as has been stated in the public papers. I had a private consultation with the Secrs. of the Treasury and war on the Monday to decide what should to be done in the event of the L.D’s attempting to depart and it was than I made my communication to them. The Pr. returned on the Wednesday, and on that day I committed the same communications to writing in a Report to him. I did this when the transactions were fully in my mind, and particular considerations led me to detail with more minuteness than usual every circumstance which I thought worthy notice. I could not then foresee the altercation which has now arisen, nor consequently give to the statement any aspect respecting it. My only object was to give to the Pr. a circumstantial and faithful relation of what he had a right to know. And I did it with a sacred regard to truth. I have since heard the same matter spoken of on different occasions and by different persons insomuch that I should fear to attempt from memory alone to distinguish at this time what I have heard from one what from another, what on one occasion or what on another. I think it therefore safest to give the whole report, without the suppression of a tittle. It contains many things which relate not at all to the present question, and some which it will be obvious were never expected to be made public. Were these however now omitted it might be imagined that the aspect of what would remain
 might be sensibly affected by it. I chuse then to throw myself on the indulgencies of those who may read it, rather than to incur their suspicions, and therefore give a verbal copy of the whole report as follows.
